[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed. O'Neill, J., Dissents. See Opinion and Judgment Entry. [NADER] (CHRISTLEY) (O'NEILL)
CRIMINAL LAW:
The forfeiture of a residence valued at $31,470 and the location of prior drug sales by defendant resulting in his arrest, is not so grossly disproportionate to the crime committed as to violate the Excessive Fines Clauses of the Ohio and United States Constitutions. The Excessive Fines Clauses prohibit only those forfeitures that, in light of all the relevant circumstances, are grossly disproportionate to the offense committed.
A defendant who is notified that he is subject to the provisions of R.C. 2967.11 and 2967.28, but who has not yet been subject to additional prison time or post-release control sanctions, lacks standing to challenge the constitutionality of these statutory provisions.